*505
ORDER

PER CURIAM.
Janlisa Shelley-Bell (“Claimant”) appeals from the judgment of the Labor and Industrial Relations Commission (“Commission”) adopting the decision of the Missouri Division of Employment Security Appeals Tribunal (“Appeals Tribunal”) in favor of AT & T Operations, Inc.1 (“Employer”) and Missouri Division of Employment Security (“Division”). The Commission found that the Appeals Tribunal’s decision was fully supported by competent and substantial evidence.
Claimant raises one point on appeal. She claims that the Commission erred in affirming the Appeals Tribunal’s finding that there was substantial evidence in the record to support its decision that Claimant was dismissed for misconduct related to her employment. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. When this suit was initially filed, this party’s name was SBC Operations, Inc. As of March 14, 2006, SBC Operations notified this court that it changed its corporate name to AT & T Operations, Inc. We will refer to this party as “Employer.”